Citation Nr: 0406692	
Decision Date: 03/15/04    Archive Date: 03/30/04

DOCKET NO.  02-12 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for post-operative residuals of a dislocated right shoulder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1979 to March 
1981.     

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision in which 
the RO denied a rating in excess of 10 percent for post-
operative residuals of a dislocated right shoulder.  The 
veteran filed a notice of disagreement (NOD) in April 2002 
and a statement of the case (SOC) was issued in July 2002.  
The veteran submitted a substantive appeal in August 2002.  

In November 2003, the veteran filed additional evidence 
directly with the Board, consisting of VA medical records 
from the VA Medical Center (VAMC) in Pittsburgh, 
Pennsylvania, dated from March 2002 to August 2003; he 
requested that these records be considered with respect to 
his pending appeal.  Although received more than 90 days 
after the Board's November 14, 2002, certification of the 
appeal, the Board accepts these treatment records for 
inclusion in the record.  See 38 C.F.R. § 20.1304 (2003).  In 
a statement accompanying this evidence, the veteran explained 
that he recently obtained these records and therefore was 
unable to submit them at an earlier date.   

The Board also notes that in its February 2004 informal 
hearing presentation, the veteran's representative referred 
to an increased disability rating for the veteran's service-
connected hypertension, and noted that clear and unmistakable 
error (CUE) had been committed in the RO's June 1985 
reduction of the veteran's disability rating for post-
operative residuals of a dislocated right shoulder from 20 
percent to 10 percent.  As claims involving these matters 
have not been adjudicated by the RO, they are not properly 
before the Board, and are referred to the RO for appropriate 
action.  
      




FINDINGS OF FACT

1.	All notification and development action needed to render a 
fair decision on the claim on appeal has been accomplished.

2.	The veteran is left-handed.

3.	The evidence of record indicates that the veteran's 
service-connected disability for residuals of a dislocated 
right (minor) shoulder is manifested by motion of the 
veteran's right arm limited to shoulder level with pain, 
subjective complaints of pain (worse with increased activity 
and weather changes), and weakness and fatigability. 


CONCLUSION OF LAW

Resolving all reasonable doubt in the veteran's favor, the 
criteria for a 20 percent rating for service-connected post-
operative residuals of a dislocated right shoulder are met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5003, 5024, 5201 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2003).  The VCAA and its implementing regulations 
essentially eliminate the concept of the well-grounded claim.  
38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102.  They also include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the above criteria, the 
Board finds that the passage of the VCAA and its implementing 
regulations does not prevent the Board from rendering a 
decision on the claim on appeal at this time, as all 
notification and development action needed to render a fair 
decision on this claim has been accomplished.

Through the July 2002 SOC and the RO's letter of December 
2001, the RO notified
the veteran and his representative of the legal criteria 
governing the claim, the evidence that has been considered 
in connection with his appeal, and the bases for the denial 
of the claim.  Thus, the Board finds that the veteran has 
received sufficient notice of the information and evidence 
needed to support his claim.  Pursuant to the July 2002 SOC 
and the RO's December 2001 letter, the veteran and his 
representative also have been afforded various opportunities 
to present evidence and argument in support of the veteran's 
claim.  The RO's December 2001 letter in particular 
requested that the veteran provide authorization to enable 
it to obtain any outstanding private medical records, and 
information to enable it to obtain any outstanding VA 
treatment records, as well as requested that the veteran 
submit any evidence in his possession.  Through that letter, 
the Board finds that the statutory and regulatory 
requirement that VA notify a claimant what evidence, if any, 
will be obtained by the claimant and which evidence, if any, 
will be retrieved by the VA has been met.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002) (addressing the 
duties imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b)).

The Board points out that, in the recent decision of 
Pelegrini v. Principi, 17 Vet. App. 412 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held 
that proper VCAA notice should notify the veteran of: (1) 
the evidence that is needed to substantiate the claim(s); 
(2) the evidence, if any, to be obtained by the VA; (3) the 
evidence, if any, to be provided by the claimant; and (4) a 
request by the VA that the claimant provide any evidence in 
the claimant's possession that pertains to this claim (or 
claims).  As explained above, all of these requirements have 
been met in the instant case.

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a)
(West 2002) requires that notice to a claimant pursuant to 
the VCAA be provided
"at the time" that, or "immediately after," the Secretary 
receives a complete or
substantially complete application for VA-administered 
benefits.  In that case,
the Court determined that VA had failed to demonstrate that 
a lack of such a pre
adjudication notice was not prejudicial to the claimant.  
See 38 U.S.C.A §
7261(b) (West 2002) (providing that "[i]n making the 
determinations under [38
U.S.C.A. § 7261(a)], the Court shall take due account of the 
rule of prejudicial
error.").

In the case now before the Board, the documents meeting the 
VCAA's notice
requirements were provided both before and after the rating 
action on appeal.
However, the Board finds that any lack of pre-adjudication 
notice in this case
has not, in any manner, prejudiced the veteran.  As 
indicated above, the RO
issued the July 2002 SOC explaining what was needed to 
substantiate the claim,
within a few short months after the April 2002 rating 
decision on appeal; the
veteran was thereafter afforded the opportunity to respond.  
Moreover, the RO
specifically notified the veteran of the VCAA duties to 
notify and assist in its
December 2001 letter, and the veteran subsequently responded 
that he had
received medical treatment at Louis A. Johnson VAMC in 
Clarksburg, West
Virginia; the RO later obtained all outstanding records from 
this facility.  The
veteran did not inform the RO, in response to its December 
2001 letter, of any
additional medical treatment records that had not yet been 
obtained.

Significantly, moreover, there is no indication whatsoever 
that there is any
outstanding relevant evidence that the RO has not already 
obtained, or that any
additional action is needed to comply with the duty to 
assist the veteran.  As
indicated below, the RO has obtained the veteran's service 
medical records, has
obtained the medical records from Louis A. Johnson VAMC that 
the veteran
identified in his response to the RO's December 2001 letter, 
and has arranged for
the veteran to undergo VA examination in connection with the 
issue on appeal.  Moreover, the veteran has been given 
opportunities to submit evidence to support his claim, and 
has, in fact, submitted in November 2003 additional VA 
medical records from the VAMC in Pittsburgh.  Significantly, 
neither the veteran nor his representative has identified 
any additional sources of medical evidence, to include from 
any private treatment providers, or otherwise identified any 
outstanding pertinent evidence that has not been obtained.

Under these circumstances, the Board finds that all duties 
to notify and assist
have been met, and there is no prejudice to the veteran in 
proceeding, at this juncture, with a decision on the claim 
on appeal.

II.	Background

Service medical records document the veteran's recurrent 
dislocation of his right shoulder during service, and that he 
underwent surgery to repair his right shoulder in January 
1981.  Service medical records further note that the veteran 
is left-hand dominant.

In an August 1981 decision the RO granted service connection 
for a dislocated right (minor) shoulder with limitation of 
motion, and assigned an initial disability rating of 20 
percent, effective March 18, 1981.  

In a May 1983 decision, the RO reduced the veteran's 
disability rating for a dislocated right shoulder to 10 
percent, effective August 1, 1983.  The RO continued the 10 
percent disability rating in its June 1985 decision. 

The veteran requested an increased rating for his right 
shoulder condition in December 2001; he did not specify a 
request for any particular rating. 

VA medical records dated from February 2001 to December 2001, 
from the Louis A. Johnson VAMC in Clarksburg, West Virginia, 
document the veteran's reports of pain and discomfort in 
relation to his shoulder condition.  In February 2001 the 
veteran complained of right shoulder pain, particularly 
during colder weather.  August 2001 the veteran again 
indicated that he had right shoulder pain and stated that 
following service his shoulder condition was fine, but that 
approximately 2 years ago, the condition became worse, and in 
particular it was sensitive to changes in weather.  The 
veteran reported his ongoing level of pain as a "1-2" and 
stated that this would increase to a "7 or 8" depending on 
the weather.  Objectively the veteran's right shoulder was 
noted to have a slight drop compared to the left, as well as 
good range of motion.       

On VA examination in January 2002, the veteran complained of 
worsening pain in his right shoulder over the past two years, 
constant pain with an average severity of 8/10, weakness, 
joint stiffness, fatigability, and lack of endurance.  The 
veteran also indicated he experienced flare-ups of pain with 
severity 10/10 occurring at least three times per week and 
lasting two hours, and that in his occupation as a 
construction worker there were certain physical tasks that he 
was not able carry out because of his shoulder condition.  
The VA examiner noted that the veteran had a range of motion 
for his right arm of flexion 140 degrees with pain at 80 
degrees, abduction 130 degrees with pain at 80 degrees, 
external rotation 90 degrees with pain at 90 degrees, and 
internal rotation 90 degrees with pain at 80 degrees.  After 
repetitive use the veteran showed flexion 130 degrees, with 
all other values unchanged.  The examiner noted in the 
examination report that the veteran was resistant with 
assessing range of motion, and thus it was difficult to 
assess if the evaluation of range of motion was accurate.  
The veteran also had very slightly diminished right upper 
extremity strength when compared with the left, and a right 
grip of 80 pounds as opposed to a left grip of 95 pounds.  An 
x-ray of the veteran's right shoulder showed normal motion on 
internal and external rotation, no soft tissue 
calcifications, and no destructive changes, however, it was 
noted on the examination report that an MRI of the right 
shoulder was recommended if the veteran's clinical 
symptomatology persisted.  An overall diagnosis of the 
veteran's right shoulder condition is listed on the report as 
"pending."  

In its April 2002 decision, the RO denied a rating in excess 
of 10 percent for the veteran's service-connected left 
shoulder disability.  

In the veteran's August 2002 substantive appeal, the veteran 
stated that the January 2002 VA medical examination was 
conducted by a nurse and not an orthopedist, and he further 
maintained that the range of motion of his right arm was 
significantly limited due to pain.   

VA medical records from VAMC Pittsburgh from May 2002 to 
August 2003 document further treatment of the veteran's right 
shoulder.  A March 2002 interpretative report of x-rays and 
an MRI of the veteran's shoulder indicated that mild 
degenerative joint disease of the right glenohumeral joint, 
and calcific tendonitis was shown.  A May 2003 treatment 
record by a VA orthopedist indicated that the veteran's range 
of motion was flexion to 90 degrees, abduction 90 degrees, 
internal rotation approximately to his belt, and external 
rotation 20 degrees.  Passive range of motion was 110 
degrees.  An x-ray examination revealed severe degenerative 
joint disease of the right glenohumeral joint, and the 
veteran's August 2002 MRI was not available at this 
appointment for review.  The assessment of the orthopedist 
was posttraumatic degenerative joint disease of the right 
shoulder.  The veteran was informed that he might need 
shoulder replacement surgery, and was referred to a VA 
shoulder specialist.  The August 2003 record of the veteran's 
consultation with the shoulder specialist noted the veteran's 
complaint that his shoulder condition had worsened over the 
past two to three years.  The veteran's reported range of 
motion was flexion and abduction to 110 degrees, internal 
rotation to his sacro posteriorly, and external rotation to 
20 degrees; limitation of motion due to pain was noted.  An 
x-ray revealed osteoarthritis of the shoulder and small 
osteophytes, and that on one view the joint space was 
completely obliterated between the humeral head and glenoid 
bone.  The assessment of the VA specialist was posttraumatic 
degenerative join osteoarthritis.  The veteran was advised 
not to currently seek surgery as he was still able to work, 
and that surgery might be necessary within the next five 
years.        

III.	Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.

The history of the veteran's disabilities has been 
considered; however, as an increased rating issue involves 
assessment of the severity of an already service-connected 
disability, the present level of disability is of primary 
concern when determining whether a higher evaluation is 
warranted.  See Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).

Under the laws administered by VA, disabilities of the 
shoulder and arm are rated under Diagnostic Codes 5200 
through 5203.  A distinction is made between major (dominant) 
and minor musculoskeletal groups for rating purposes. In the 
instant case, the veteran is left-handed; hence, his right 
shoulder is considered the minor upper extremity.

The veteran's post-operative residuals of a right shoulder 
dislocation is evaluated under Diagnostic Code 5024-5021, 
indicating that he has tenosynovitis, rated on the basis of 
limitation of arm motion.  See 38 C.F.R. §§ 4.20, 4.27.  
Diagnostic Code 5021 prescribes a 20 percent evaluation for 
limitation of motion of the arm (major or minor) to the 
shoulder level, or for motion of a minor upper extremity 
limited to midway between the side and shoulder level.  A 
maximum 30 percent rating is assignable, under that 
diagnostic code, for the minor upper extremity, when motion 
is limited to within 25 degrees from the side.  

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).

Initially, the Board notes that the veteran has alluded that 
the medical evidence-specifically, the report of the January 
2002 medical examination-is insufficient to decide the claim 
on appeal.  However, in adjudicating the claim, the Board has 
considered all pertinent medical evidence, to include the 
January 2002 examination report and various outpatient 
treatment and clinical records and test results, as well as 
statements by the veteran as to the severity of his 
disability.  Collectively, this evidence reflects the 
veteran's subjective complaints, and includes sufficient 
range of motion and other clinical findings to evaluate the 
claim for a higher evaluation.  

Considering the evidence of record in light of the applicable 
rating criteria, and resolving all reasonable doubt in the 
veteran's favor (see 38 U.S.C.A. § 5107(b) and 38 C.F.R. 
§ 3.102), Board finds that there is sufficient evidence of 
right shoulder motion limited to such a degree as to warrant 
a 20 percent rating under Code 5201.  

On VA examination in January 2002, the veteran's range of 
motion for his right arm (minor) was flexion 140 degrees with 
pain at 80 degrees and abduction 130 degrees with pain at 80 
degrees.  After repetitive use the veteran showed flexion 130 
degrees, with all other values unchanged.  Records pertaining 
to subsequent evaluations at VAMC Pittsburgh reflect range of 
motion on both flexion and abduction to 90 degrees (in May 
2003), and flexion and abduction to 110 degrees, as well as 
limitation of motion due to pain (in August 2003).

The evidence also indicates that the veteran experiences 
functional loss of the right shoulder, in addition to that 
shown objectively, due to pain and other factors.  See 
38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 204-7.  
In this regard, the Board notes that the veteran has 
repeatedly reported pain in his right shoulder that has 
become worse over the past few years, and that is aggravated, 
in particular, by changes in weather, which according to the 
veteran can cause the pain to escalate from a level of 1-2 to 
7-8.  On VA examination in January 2002, the veteran reported 
a constant level of pain with flare-ups occurring at least 
three times per week and lasting two hours, as well as 
weakness, joint stiffness, fatigability, and lack of 
endurance.  The veteran further indicated at the examination 
that his right shoulder condition prevented him from being 
able to carry out physical tasks related to his occupation as 
a construction worker.  Also, as noted above, on examination 
and during subsequent evaluations at VAMC Pittsburgh, the 
veteran's range of motion on both flexion and abduction were 
limited by pain.  The fact that the veteran experiences 
additional functional loss due pain is supported by x-ray and 
MRI examinations at VAMC Pittsburgh, which showed mild to 
severe degenerative joint disease, as well as osteoarthritis.

Given the objective findings and the veteran's complaints, 
and resolving all reasonable doubt in the veteran's favor, 
the Board finds that the evidence demonstrates right should 
motion limited to the shoulder level, for which a 20 percent 
evaluation, under Diagnostic Code 5201, is assignable.  

The Board notes, however, that no higher evaluation is 
assignable on any basis.  
To warrant the maximum 30 percent rating for the minor upper 
extremity under Diagnostic Code 5201, the medical evidence 
would have to show that the motion is limited to 25 degrees 
from his right side.  However, there is no medical evidence 
to suggest that the veteran experiences limitation of motion 
in his right shoulder to such an extent as to warrant such 
evaluation.  The greatest extent of limited right shoulder 
motion exhibited by the veteran at any point upon evaluation 
by a VA physician or VA orthopedic staff was flexion and 
abduction to 90 degrees.  While such range of motion findings 
are demonstrative of significantly limited motion, they do 
not indicate that motion is limited to 25 degrees from the 
side, even when functional loss due to pain and other factors 
is considered.  The Board is aware that the veteran has 
limited rotation in both arms; however, that limitation of 
rotation is not a factor in the rating criteria under 
Diagnostic Code 5201.

The Board also finds that no higher evaluation is assignable 
under any other potentially applicable diagnostic code 
providing for an evaluation in excess of 20 percent.  In the 
absence of evidence of ankylosis of the scapulohumeral joint 
or other impairment of the humerus, evaluation of the claim 
under Diagnostic Code 5200 or 5202, respectively.  There also 
are no findings associated with the right shoulder that would 
warrant evaluating the veteran's condition under any other 
provision of the rating schedule.  

For the foregoing reasons, the Board finds that a 20 percent, 
but no higher, rating for post-operative residuals of a 
dislocated right shoulder, is warranted.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.71a, Diagnostic Codes 5024, 5201; Deluca, 8 
Vet. App. at 204-7.   


ORDER

An evaluation of 20 percent for post-operative residuals of a 
dislocated right shoulder is granted, subject to the legal 
authority governing the payment of monetary benefits.



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



